IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 77733-5-1
                    Respondent,

          V.                                    DIVISION ONE

DONNA RAE LOGE,                                  UNPUBLISHED OPINION


                    Appellant.                  FILED: August 13, 2018


      PER CURIAM — Donna Loge appeals from the judgment and sentence

entered after her conviction for one count of assault in the third degree. Loge's court-

appointed attorney has filed a motion to withdraw on the ground that there is no basis

for a good faith argument on review. Pursuant to State v. Theobald, 78 Wn.2d 184,

470 P.2d 188(1970), and Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493,87S.

Ct. 1396(1967), the motion to withdraw must:

      [1] be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. [2] A copy of counsel's brief should
      be furnished the indigent and [3]time allowed him to raise any points
      that he chooses;[4]the court—not counsel--then proceeds, after a full
      examination of all the proceedings, to decide whether the case is wholly
      frivolous.

State v. Theobald, 78 Wn.2d at 185 (quoting Anders v. California, 386 U.S. at 744).

       This procedure has been followed. Loge's counsel on appeal filed a brief with

the motion to withdraw. Loge was served with a copy of the brief and informed of the

right to file a statement of additional grounds for review. Loge did not file a statement

of additional grounds for review.
No. 77733-5-1/2


       The facts are accurately set forth in counsel's brief in support of the motion to

withdraw. The court has reviewed the briefs filed in this court and has independently

reviewed the entire record. The court specifically considered the following potential

issue raised by counsel:

       1. Whether the information charging Loge with assault in the third degree was
constitutionally sufficient?
                           1
       2. Whether the trial court erred in accepting Loge's jury trial waiver as
knowing, intelligent, and voluntary?
                           I
       3. Whether sufficient evidence supported Loge's conviction for assault in the
third degree?
                           1
       4. Whether Loge was denied her right to effective assistance of counsel?

       5. Whether the trial court entered sufficient findings of fact and conclusions of
law?

       6. Whether the trial court erred in imposing mandatory legal financial
obligations?

       7. Whether the trial court erred in imposing 12 months of community custody
at sentencing?

       The potential issues raised by counsel are wholly frivolous. Counsel's motion

to withdraw is granted and the appeal is dismissed.



                           For the court:




                                                   "1—iti tit< ca y -I--
                                                                     v.



                                            2